DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 11/2/2021 is acknowledged.
3.	Claims 3-7, 13, 18, 24, 28 and 30 have been cancelled.
4.	Claims 1, 2, 8-12, 14-17, 19-23, 25-27, 29, 31 and 32 are pending in this application.
5.	Claims 10-12, 14-16 and 25-27 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 5/28/2019.  Claims 19 and 23 remain withdrawn from consideration as being drawn to non-elected species.     
6.	Applicant elected with traverse of Group 1 (claims 1, 2, 6-9, 17 and 19-23) in the reply filed on 5/28/2019.  Applicant further elected SEQ ID NO: 23 with the amino acid sequence FAOOFAOOFOOFAOOFAOFAFAF as species of antimicrobial peptide; anti-microbial agent as species of pharmaceutical composition; bacteria as species of target organism; SEQ ID NO: 4 with the amino acid sequence FAFAF as species of hydrophobic tail region; and topical delivery solution as species of formulation of the pharmaceutical composition in the reply filed on 8/14/2019.  Since topical delivery solution (as the elected species of formulation of the pharmaceutical composition) is not recited in instant claims, the Examiner telephoned Applicant’s representative, Bret E. Field, for further clarification.  Applicant’s representative elected on the phone topical delivery gel suspension as species of formulation of the pharmaceutical composition on 
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to an antimicrobial composition comprising an antimicrobial peptide, wherein the antimicrobial peptide is 35 amino acid residues or less in length and comprises an amphipathic region having the amino acid sequence according to Formula 1 or 2: XYYXXYYXXYXXYYXXYY (Formula 1), or YYXXYYXXYXXYYXXYYX (Formula 2), wherein: each Y is independently a hydrophobic amino acid residue; and each X is independently a hydrophilic amino acid residue, wherein four or more of the hydrophilic amino acid residues are ornithine residues, and wherein the amphipathic region has a cationic surface that binds to the membrane of a microbial pathogen; and a pharmaceutical composition comprising such antimicrobial composition and a pharmaceutically acceptable carrier.  A search was conducted on the elected species; and prior art was found.  Claims 19 and 23 remain withdrawn from consideration as being drawn to non-elected species.  Claims 1, 2, 8, 9, 17, 20-22, 29, 31 and 32 are examined on the merits in this office action. 

Withdrawn Objections
7.	Objection to claims 1, 29 and 32 is hereby withdrawn in view of Applicant's amendment to the claim.


Maintained Rejections
Claim Rejections - 35 U.S.C. § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Please note: during the search for the elected species, prior art was found for the non-elected species of antimicrobial peptide; the non-elected species of pharmaceutical composition; and the non-elected species of hydrophobic tail region.
Claims 1, 2, 8, 17, 20-22, 29, 31 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over Jaynes (US 5861478 A, filed with IDS) in view of Laverty et al (Int. J. Mol. Sci., 2011, 12, pages 6566-6596, cited and enclosed in the previous office . 
The instant claims 1, 2, 8, 17, 20-22, 29, 31 and 32 are drawn to an antimicrobial composition comprising an antimicrobial peptide, wherein the antimicrobial peptide is 35 amino acid residues or less in length and comprises an amphipathic region having the amino acid sequence according to Formula 1 or 2: XYYXXYYXXYXXYYXXYY (Formula 1), or YYXXYYXXYXXYYXXYYX (Formula 2), wherein: each Y is independently a hydrophobic amino acid residue; and each X is independently a hydrophilic amino acid residue, wherein four or more of the hydrophilic amino acid residues are ornithine residues, and wherein the amphipathic region has a cationic surface that binds to the membrane of a microbial pathogen; and a pharmaceutical composition comprising such antimicrobial composition and a pharmaceutically acceptable carrier.  
Jaynes, throughout the patent, teaches amphipathic lytic peptide having a cationic surface as effective agent in the treatment of microbial infections including gram negative and gram positive bacteria, fungus, virus, yeast, and protozoa, in the lysis of cancer cells, and in the proliferation of fibroblasts and lymphocytes; and used in the enhancement of wound healing, for example, Abstract; Figures 3-8; and column 4, lines 33-67.  Jaynes further teaches Shiva-10 with the amino acid sequence FAKKLAKKLKKLAKKLAKLALAL, Shiva-11 with the amino acid sequence FAKKLAKKLKKLAKKLAKLALALKALALKAL, Hecate-1 with the amino acid sequence FALALKALKKALKKLKKALKKAL, Hecate-2 with the amino acid sequence FAKLALAKLALALKALKKALKKLKKALKKAL, Anubis-2 with the amino acid sequence FAKKLAKKLKKLAKKLAKLAKKL, and Anubis-3 with the amino acid sequence FAKKLAKKLKKLAKKLAKLAKKLAKKLKKLA as the amphipathic lytic peptide, for example, Figures 3 and 5-7.  These lytic peptides in Jaynes comprise an amphipathic region having the amino acid sequence of instant Formula 1 or 2, except that all the hydrophilic amino acid residues are lysine residues; and Shiva-10 and Hecate-1 in Jaynes comprise a hydrophobic tail region having a sequence of 5 hydrophobic amino acid residues.  It meets the limitation of the hydrophobic tail region recited in instant claim 8.  Jaynes also teaches the amphipathic lytic peptides including Shiva-10 and Hecate-1 are effective in killing various bacteria such as Pseudomonas aeruginosa and Staphylococcus aureus, for example, column 9, lines 51-63; and column 14, Example 4 and Table III.  It reads on bacteria as the elected species of target organism; and meets the limitations of instant claims 2 and 32.  Furthermore, Jaynes teaches a pharmaceutical composition comprising such amphipathic lytic peptide and a pharmaceutically acceptable carrier, for example, column 10, lines 48-53.  It meets the limitation of instant claim 17.  In addition, Jaynes teaches the amphipathic lytic peptide is in combination with additional bioactive agent including an antimicrobial agent; and is topically administered for promoting wound healing, for example, column 5, lines 55-62; column 6, lines 20-30; and columns 17-19, Examples 10 and 11.  It meets the limitation of the additional bioactive agent recited in instant claims 21 and 22.         
The difference between the reference and instant claims 1, 2, 8, 17, 20-22, 29, 31 and 32 is that the reference does not explicitly teach four or more of the hydrophilic amino acid residues in the amphipathic region of the amphipathic lytic peptide are ornithine residues; topical delivery gel suspension as the elected species of formulation of the pharmaceutical composition; the limitation of “the amphipathic region has a 
However, Jaynes teaches the positive charged amino acid in the amphipathic lytic peptide can be lysine, arginine, histidine, ornithine and citrulline, for example, column 8, lines 16-19.  Jaynes further teaches that the specific amino acid structure of the lytic peptides is found not to be critical for lytic function, the hydrophobic/hydrophilic amino acid and positively charged amino acid distribution is found to be highly significant; and conservative substitution of lysine in the amphipathic lytic peptide with synthetic amino acids such as ornithine, for example, column 9, lines 39-50.  
Furthermore, Laverty et al teach for antimicrobial peptide (AMP), the use of ornithine as a charged moiety is preferable as the use of a non-coded amino acid provides stability against proteases; and it has been shown that AMP containing six ornithine residues out of a total ten and a conjugated octanyl terminus exhibits excellent activity against Gram-positive Staphylococcus aureus; Gram-negative Pseudomonas aeruginosa and Escherichia coli and the fungus Candida albicans, for example, page 6571, the 2nd paragraph in Section "1.5. Rational Design and Selection of an Antimicrobial Peptide Motif".  Laverty et al further teach the cationic surface of AMP interacts with the negatively charged microbial cell membrane, for example, page 6567, the 3rd paragraph in Section "1.1. Antimicrobial Peptides"; and page 6574, Section "2.1. Targeting of the Microbial Cell Membrane".  Therefore, in view of the teachings of Jaynes as a whole and the combined teachings of Jaynes and Laverty et al, it would have been obvious to one of ordinary skilled in the art to replace all the lysine residues in the amphipathic lytic peptide such as Shiva-10, Shiva-11, Anubis-2, Anubis-3, 
In addition, the only difference between the instant claimed antimicrobial peptide and the amphipathic lytic peptide such as Shiva-10, Shiva-11, Anubis-2, Anubis-3, Hecate-1 and Hecate-2 in Jaynes is ornithine as the hydrophilic and positively charged amino acid instead of lysine; and the only difference between ornithine and lysine is the number of CH2 group in the side chain.  Therefore, ornithine is a homolog of lysine.  And the MPEP states: “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” (see MPEP § 2144.09).  And in the instant case, as taught in Jaynes, lysine and ornithine share similar utilities.
And, Osborne et al, throughout the patent, teach bioadhesive pharmaceutical formulation that releases the pharmaceutical in a controlled manner, wherein the formulation can be in the form of gel and the delivery can be made to a skin surface, for example, Abstract.  Osborne et al further teach such bioadhesive pharmaceutical formulation can be used to deliver antibacterial peptides and for treating wound, for example, column 13, lines 40-46; and column 18, lines 15-16.  Osborne et al also teach 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Jaynes, Laverty et al and Osborne et al to develop a pharmaceutical composition comprising an amphipathic lytic peptide/antimicrobial peptide such as Shiva-10, Shiva-11, Anubis-2, Anubis-3, Hecate-1 and Hecate-2 in Jaynes with conservative substitution of all lysine residues in the amphipathic lytic peptide with ornithine residues and a pharmaceutically acceptable carrier, wherein the amphipathic lytic peptide/antimicrobial peptide comprises an amphipathic region having a cationic surface that binds to the membrane of a microbial pathogen, wherein the pharmaceutical composition is in the form of topical delivery gel suspension for treating wound, and wherein the pharmaceutical composition further comprises an antimicrobial agent.  It reads on topical delivery gel suspension as the elected species of formulation of the pharmaceutical composition.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Jaynes, Laverty et al and Osborne et al to develop a pharmaceutical composition comprising an amphipathic lytic peptide/antimicrobial peptide such as Shiva-10, Shiva-11, Anubis-2, Anubis-3, Hecate-1 and Hecate-2 in Jaynes with conservative substitution of all lysine residues in the amphipathic lytic peptide with 2 group in the side chain.  Therefore, ornithine is a homolog of lysine.  And the MPEP states: “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” (see MPEP § 2144.09).  And in the instant case, as taught in Jaynes, lysine and ornithine share similar utilities.  And Osborne et al teach bioadhesive pharmaceutical formulation that can be used to deliver AMP for treating wound.  Osborne et al further teach such bioadhesive pharmaceutical formulation as a gel suspension; and the gel formulation containing drug in suspension will form a strong film with solid drug particles dispersed throughout the film, due to the influx of body fluids, the drug particles will slowly be wetted, this wetting process, and subsequent erosion of the particles, will serve to release solubilized drug in a controlled manner. 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Jaynes, Laverty et al and Osborne et al to develop a pharmaceutical composition comprising an amphipathic lytic peptide/antimicrobial peptide such as Shiva-10, Shiva-11, Anubis-2, Anubis-3, Hecate-1 and Hecate-2 in Jaynes with conservative substitution of all lysine residues in the 

Response to Applicant's Arguments
11.	Applicant argues that "One of Ordinary Skill in the Art Would Not in Fact Be Motivated to Modify Jaynes with Laverty and Osborne as Asserted by the Examiner" for the following reasons: 1), Laverty has incorrectly asserted "ornithine is preferable to lysine because it is resistant to protease degradation".  The underlying primary literature cited in Laverty's review teach something else entirely.  The paper cited in Laverty in reference to the statement "The use of ornithine as a charged moiety is preferable as the use of a non-coded amino acid provides stability against proteases" (Laverty pg. 6571) is Strøm et al (Journal of Medicinal Chemistry, 2003, 46, pages 1567-1570, filed by Applicant on 11/2/2021), which does not teach that ornithine is resistant to proteases.  Applicant further discusses the teachings of the Strøm et al reference to support the lack of motivation arguments.  2), Laverty cites Thennarasu et al (Biochim Biophys Acta., 2005, 1711, pages 49-58, filed by Applicant on 11/2/2021) when asserting "The incorporation of ornithine into the lipopeptide scaffold has also been tested in the synthetic peptide MSI-843 [89]. Containing six ornithine residues out of a total ten and a conjugated octanyl terminus, excellent activity was shown against Gram-Staphylococcus aureus; Gram-negative Pseudomonas aeruginosa and Escherichia coli and the fungus Candida albicans" (pg. 6571 3rd paragraph under the header "1.5. Rational Design and Selection of an Antimicrobial Peptide Motif').  Applicant argues that Thennarasu is directed to the antimicrobial activity of the lipopeptide MSI-843 "consisting of the nonstandard amino acid ornithine (Oct-OOLLOOLOOL-NH2)" (See abstract). While MSI-843 showed antimicrobial activity against Staphylococcus aureus, Pseudomonas aeruginosa, Escherichia coli and Candida albicans, this antimicrobial activity was not attributed to the specific presence of ornithine; and the only attribution to ornithine's contribution to antimicrobial activity was that "6 positively charged ornithine residues, and therefore, it can tightly bind to the negatively charged bacterial membranes and elicit antimicrobial activity" indicating that its charged nature is its only contribution to antimicrobial activity which could have just as easily been provided by lysine instead of or ornithine.  Furthermore, Applicant maintains the arguments that "The Claimed Invention Achieves Unpredictable and Unexpected Results" by discussing the data presented in Tables 4 and 5 of instant specification.
12.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about the motivation to combine the cited prior art references, in particular about the cited Laverty et al reference, the Examiner would like to point out that as stated in Section 10 above, Laverty et al explicitly teach for antimicrobial peptide (AMP), the use of ornithine as a charged moiety is preferable as the use of a non-coded amino acid provides stability against proteases; and it has Staphylococcus aureus; Gram-negative Pseudomonas aeruginosa and Escherichia coli and the fungus Candida albicans.  
With regards to part 1) of Applicant's arguments about the cited Laverty et al reference, the Examiner understands that Strøm et al (cited in Laverty et al) teach D-amino acid, instead of ornithine, as the non-coded amino acid used for providing stability against proteases.  However, in the instant case, first, it appears to the Examiner that Applicant might misinterpret the statement "for antimicrobial peptide (AMP), the use of ornithine as a charged moiety is preferable as the use of a non-coded amino acid provides stability against proteases" in Laverty et al.  Laverty et al explicilty state "Antimicrobial peptides are expensive to synthesize and costs are increased further by the use of D-enantiomers thus a more viable alternative is to select unnatural amino acids, such as ornithine. The use of ornithine as a charged moiety is preferable as the use of a non-coded amino acid provides stability against proteases [78]." in the paragraph cited in the rejection set forth in Section 10 above.  Therefore, in view of the teachings of the 2nd paragraph on page 6571 in Laverty et al as a whole, one of ordinary skilled in the art would reasonably understand and interpret the statement "for antimicrobial peptide (AMP), the use of ornithine as a charged moiety is preferable as the use of a non-coded amino acid provides stability against proteases" in Laverty et al as: it is well known in the peptide art that the use of a non-coded amino acid, such as D-amino acid, provides stability against proteases, as discussed in Strøm et al; and because antimicrobial peptides are expensive to synthesize and costs are increased nd paragraph).  Furthermore, one of ordinary skilled in the art would understand and reasonably expect that lysine is an amino acid recognized by protease.  As an example, based on the Shiva-10 enzyme cut document (from https://web.expasy.org/cgi-bin/peptide_cutter/peptidecutter.pl, enclosed pages 1-3, accessed 11/4/2021), lysine in the AMP Shiva-10 taught in the cited Jaynes reference is an amino acid recognized by multiple proteases (see pages 2 and 3).  Taken all these together, considering the state of art regarding incorporation of non-coded amino acids into peptide design and in view of the teachings of the 2nd paragraph on page 6571 in Laverty et al as a whole, one of ordinary skilled in the art would understand that Laverty et al correctly teach "for 
With regards to part 2) of Applicant's arguments about the cited Laverty et al reference, the Examiner understands that the AMP MSI-843 in Thennarasu et al (cited in Laverty et al) contains both ornithine and octanoic acid coupled to the N-terminus of the peptide.  However, in the instant case, the Examiner would like to point out that as explicitly stated in Applicant's Arguments/Remarks, Thennarasu et al teach "The peptide has 6 positively charged ornithine residues, and therefore, it can tightly bind to the negatively charged bacterial membranes and elicit antimicrobial activity" (see page 52, left column, the 1st paragraph in Section " 3.1. Peptide design").  Therefore, considering the state of art regarding incorporation of non-coded amino acids into peptide design (including AMP) and in view of the teachings of Laverty et al as a whole, one of ordinary skilled in the art would reasonably understand that Laverty et al teach that it is known in the art that AMP with ornithine being the charged amino acid exhibits antimicrobial activity.  
Therefore, in the instant case, considering the state of art regarding incorporation of non-coded amino acids into peptide design, in particular AMP design, and in view of the teachings of Laverty et al as a whole, one of ordinary skilled in the art would understand that the teachings of Laverty et al cited by the Examiner in Section 10 above is correct and proper; and the teachings of Laverty et al provide the motivation to 
In addition, as state in Section 10 above, the only difference between the instant claimed antimicrobial peptide and the amphipathic lytic peptide such as Shiva-10, Shiva-11, Anubis-2, Anubis-3, Hecate-1 and Hecate-2 in Jaynes is ornithine as the hydrophilic and positively charged amino acid instead of lysine; and the only difference between ornithine and lysine is the number of CH2 group in the side chain.  Therefore, ornithine is a homolog of lysine.  And the MPEP states: “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” (see MPEP § 2144.09).  And in the instant case, as taught in Jaynes, lysine and ornithine share similar utilities.  
Taken all these together, considering the state of art regarding incorporation of non-coded amino acids into peptide design, in particular AMP design, and in view of the combined teachings of Jaynes, Laverty et al and Osborne et al, one of ordinary skilled in the art would have been motivated to develop a pharmaceutical composition comprising an amphipathic lytic peptide/antimicrobial peptide such as Shiva-10, Shiva-11, Anubis-2, Anubis-3, Hecate-1 and Hecate-2 in Jaynes with conservative substitution of all lysine residues in the amphipathic lytic peptide with ornithine residues and a pharmaceutically acceptable carrier, wherein the amphipathic lytic peptide/antimicrobial 
In response to Applicant's arguments about unexpected results, first, as stated in the previous office actions, the Examiner would like to point out that as stated in MPEP: "Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims." (see MPEP § 716.02(b) Ill).  In the instant case, the comparison should be made with the lytic peptide/antimicrobial peptide such as Shiva-10, Shiva-11, Anubis-2, Anubis-3, Hecate-1 and Hecate-2 in Jaynes.  Second, the Examiner would like to point out that the scope of the instant claimed antimicrobial peptide is extremely broad, so is the scope of the type of microbial.  And in the instant case, regarding to AMPs in the data presented in Tables 4 and 5 of instant specification, PR444 is an AMP comprising instant Formula 2 wherein all X residues are ornithine; while RP438 is an AMP comprising instant Formula 2 wherein all X residues are lysine.  However, based on the data presented in Table 4 of instant specification, RP438 with all X being K exhibits more potent antimicrobial activity with lower average MBC, in comparison to PR444 with all X being O.  Furthermore, based on the data presented in Table 5 of instant specification, the antimicrobial activity (presented as average MBEC) of either RP438 with all X being K or PR444 with all X being O depends on the type of microbial.  RP443 is an AMP comprising instant Formula 1 wherein all X residues are ornithine, while RP442 is an AMP that does not comprise either instant must be commensurate in scope with the claims which the evidence is offered to support." (see MPEP § 716.02(d)).  Third, as stated in the previous office action, the Examiner understands that the average MBEC of RP444 against A. Baumannii is lower than that of RP438 disclosed in Table 5 of instant specification.  However, in the instant case, it appears to the Examiner that the data is obtained from one experiment with Calgary Biofilm Device (CBD) plate, and there is no error bar and/or statistical analysis in Table 5 of instant specification.  Therefore, there is no evidence that such difference in average MBEC presented in Table 5 of instant specification is statistically significant.  Furthermore, there is no evidence that such difference in MBEC would make a practically significant difference in the clearance/eradication of A. Baumannii biofilm in setting such as hospitals discussed in the various references cited by Applicant.  And the MPEP states: "The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." (see MPEP § 716.02(b)).  

The Adessi et al, Haney et al and Shiva-10 enzyme cut references are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.

13.	Claims 1, 2, 8, 9, 17, 20-22, 29, 31 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over Jaynes et al (US 5561107 A, filed with IDS) in view of Jaynes (US 5861478 A, filed with IDS), Laverty et al (Int. J. Mol. Sci., 2011, 12, pages 6566-6596, cited and enclosed in the previous office action) and Osborne et al (US 6432415 B1, cited and enclosed in the previous office actions). 
The instant claims 1, 2, 8, 9, 17, 20-22, 29, 31 and 32 are drawn to an antimicrobial composition comprising an antimicrobial peptide, wherein the antimicrobial peptide is 35 amino acid residues or less in length and comprises an amphipathic region having the amino acid sequence according to Formula 1 or 2: XYYXXYYXXY XXYYXXYY (Formula 1), or YYXXYYXXYXXYYXXYYX (Formula 2), wherein: each Y is independently a hydrophobic amino acid residue; and each X is independently a hydrophilic amino acid residue, wherein four or more of the hydrophilic amino acid residues are ornithine residues, and wherein the amphipathic region has a cationic surface that binds to the membrane of a microbial pathogen; and a pharmaceutical composition comprising such antimicrobial composition and a pharmaceutically acceptable carrier.  
KAFKKAFKKFKKAFKKAF, the amphipathic cationic lytic peptide of SEQ ID NO: 42 with the amino acid sequence FAIA IKAIKKAIKKIKKAIKKAI, and the amphipathic cationic lytic peptide of SEQ ID NO: 43 with the amino acid sequence FAKKFAKKFKKFAKKFAKFAFAF, for example, column 57-60, SEQ ID NOs: 41-43.  These peptides in Jaynes et al comprise an amphipathic region having the amino acid sequence of instant Formula 1 or 2, except that all the hydrophilic amino acid residues are lysine residues; and comprises a hydrophobic tail region having a sequence of 5 hydrophobic amino acid residues such as FAFAF (identical to the hydrophobic tail region of instant SEQ ID NO: 4).  It reads on instant SEQ ID NO: 4 with the amino acid sequence FAFAF as the elected species of hydrophobic tail region; and meets the limitation of the hydrophobic tail region recited in instant claims 8 and 9.  Jaynes et al also teach the amphipathic cationic lytic peptide is antimicrobially effective in skilling bacteria such as Staphylococcus aureus, for example, column 1, line 64 to column 2, line 2; column 2, lines 17-25; and claim 10.  It reads on bacteria as the elected species of target organism; and meets the limitations of instant claims 2 and 32.  Furthermore, Jaynes et al teach a pharmaceutical composition comprising such amphipathic cationic lytic peptide and a pharmaceutically acceptable carrier, and optionally any other 
The difference between the reference and instant claims 1, 2, 8, 9, 17, 20-22, 29, 31 and 32 is that the reference does not explicitly teach four or more of the hydrophilic amino acid residues in the amphipathic region of the amphipathic cationic lytic peptide are ornithine residues; SEQ ID NO: 23 with the amino acid sequence FAOOFAOOFOO FAOOFAOFAFAF as the elected species of antimicrobial peptide; a pharmaceutical composition comprising the antimicrobial peptide of instant SEQ ID NO: 23 and an anti-microbial agent as the elected species of pharmaceutical composition; topical delivery gel suspension as the elected species of formulation of the pharmaceutical composition; the limitation of “wherein the amphipathic region has a cationic surface that binds to the membrane of a microbial pathogen” recited in instant claim 1; and the limitations of instant claims 20, 22, 29 and 31.
However, Jaynes, throughout the patent, teaches amphipathic cationic lytic peptide that has an ordered secondary conformation such as an α-amphipathic helix as effective agent in the treatment of microbial infections including gram negative and gram 
Furthermore, Laverty et al teach for antimicrobial peptide (AMP), the use of ornithine as a charged moiety is preferable as the use of a non-coded amino acid provides stability against proteases; and it has been shown that AMP containing six ornithine residues out of a total ten and a conjugated octanyl terminus exhibits excellent activity against Gram-positive Staphylococcus aureus; Gram-negative Pseudomonas aeruginosa and Escherichia coli and the fungus Candida albicans, for example, page 6571, the 2nd paragraph in Section "1.5. Rational Design and Selection of an Antimicrobial Peptide Motif".  Laverty et al further teach the cationic surface of AMP interacts with the negatively charged microbial cell membrane, for example, page 6567, rd paragraph in Section "1.1. Antimicrobial Peptides"; and page 6574, Section "2.1. Targeting of the Microbial Cell Membrane".  Therefore, in view of the combined teachings of Jaynes et al, Jaynes and Laverty et al, it would have been obvious to one of ordinary skilled in the art to replace all the lysine residues in the amphipathic cationic lytic peptides of SEQ ID NOs: 41-43 in Jaynes et al with ornithine residues and develop an antimicrobial peptide that meets all the structural limitations recited in instant claims 1, 2, 8, 9, 29 and 31, wherein the amphipathic region has a cationic surface that binds to the membrane of a microbial pathogen, and wherein the antimicrobial peptide is in combination with additional bioactive agent including an antimicrobial agent; and is topically administered for promoting wound healing.  The peptide developed from replacing all the lysine residues in the amphipathic cationic lytic peptide of SEQ ID NO: 43 in Jaynes et al with ornithine residues consists of the amino acid sequence FAOOFAOOFOOFAOOFAOFAFAF.  It reads on SEQ ID NO: 23 with the amino acid sequence FAOOFAOOFOOFAOOFAOFAFAF as the elected species of antimicrobial peptide.  A pharmaceutical composition comprising such antimicrobial peptide and an anti-microbial agent developed from the combined teachings of Jaynes et al, Jaynes and Laverty et al read on a pharmaceutical composition comprising the antimicrobial peptide of instant SEQ ID NO: 23 and an anti-microbial agent as the elected species of pharmaceutical composition.
In addition, the only difference between the instant claimed antimicrobial peptide and the amphipathic cationic lytic peptides of SEQ ID NOs: 41-43 in Jaynes et al is ornithine as the hydrophilic and positively charged amino acid instead of lysine; and the only difference between ornithine and lysine is the number of CH2 group in the side prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” (see MPEP § 2144.09).  And in the instant case, as taught in Jaynes, lysine and ornithine share similar utilities.
And, Osborne et al, throughout the patent, teach bioadhesive pharmaceutical formulation that releases the pharmaceutical in a controlled manner, wherein the formulation can be in the form of gel and the delivery can be made to a skin surface, for example, Abstract.  Osborne et al further teach such bioadhesive pharmaceutical formulation can be used to deliver antibacterial peptides and for treating wound, for example, column 13, lines 40-46; and column 18, lines 15-16.  Osborne et al also teach such bioadhesive pharmaceutical formulation as a gel suspension; and the gel formulation containing drug in suspension will form a strong film with solid drug particles dispersed throughout the film, due to the influx of body fluids, the drug particles will slowly be wetted, this wetting process, and subsequent erosion of the particles, will serve to release solubilized drug in a controlled manner, for example, column 10, lines 43-51; and page 20, Example 5.       
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Jaynes et al, Jaynes, Laverty et al and Osborne et al to develop a pharmaceutical composition comprising an amphipathic cationic lytic 
One of ordinary skilled in the art would have been motivated to combine the teachings of Jaynes et al, Jaynes, Laverty et al and Osborne et al to develop a pharmaceutical composition comprising an amphipathic cationic lytic peptide/antimicrobial peptide of SEQ ID NOs: 41-43 in Jaynes et al with conservative substitution of all lysine residues in the amphipathic cationic lytic peptide with ornithine residues, wherein the amphipathic cationic lytic peptide /antimicrobial peptide comprises an amphipathic region having a cationic surface that binds to the membrane of a microbial pathogen, wherein the pharmaceutical composition is in the form of topical delivery gel suspension for treating wound, and wherein the pharmaceutical composition further comprises an antimicrobial agent, because Jaynes teaches the positive charged amino acid in the amphipathic cationic lytic peptide can be lysine, arginine, histidine, ornithine and citrulline.  Jaynes further teaches that while the specific amino acid structure of the lytic peptides is found not to be critical for lytic function, the hydrophobic/hydrophilic amino acid and positively charged amino acid distribution is found to be highly significant; and conservative substitution of lysine in the amphipathic 2 group in the side chain.  Therefore, ornithine is a homolog of lysine.  And the MPEP states: “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” (see MPEP § 2144.09).  And in the instant case, as taught in Jaynes, lysine and ornithine share similar utilities.  Osborne et al teach bioadhesive pharmaceutical formulation that can be used to deliver AMP for treating wound.  Osborne et al further teach such bioadhesive pharmaceutical formulation as a gel suspension; and the gel formulation containing drug in suspension will form a strong film with solid drug particles dispersed throughout the film, due to the influx of body fluids, the drug particles will slowly be wetted, this wetting process, and subsequent erosion of the particles, will serve to release solubilized drug in a controlled manner. 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Jaynes et al, Jaynes, Laverty et al and Osborne et al to develop a pharmaceutical composition comprising an amphipathic cationic lytic peptide/antimicrobial peptide of SEQ ID NOs: 41-43 in Jaynes et al with conservative substitution of all lysine residues in the amphipathic cationic lytic peptide with ornithine residues, wherein the amphipathic cationic lytic peptide /antimicrobial peptide comprises an amphipathic region having a cationic surface that binds to the membrane of a microbial pathogen, wherein the pharmaceutical composition is in the form of topical delivery gel suspension for treating wound, and wherein the pharmaceutical composition further comprises an antimicrobial agent.

Response to Applicant's Arguments
14.	Applicant presents the same arguments as in Section 11 above. 

Applicant’s arguments have been addressed in Section 12 above.  Therefore, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting 
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

17.	Claims 1, 2, 8, 9, 17, 20-22, 29, 31 and 32 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US patent 5561107 A in view of Jaynes (US 5861478 A, filed with IDS), Laverty et al (Int. J. Mol. Sci., 2011, 12, pages 6566-6596, cited and enclosed in the previous office action) and Osborne et al (US 6432415 B1, cited and enclosed in the previous office actions).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2, 8, 9, 17, 20-22, 29, 31 and 32, one would necessarily achieve the claimed invention of claims 1-13 of US patent 5561107 A in view of Jaynes, Laverty et al and Osborne et al, and vice versa. 
18.	Instant claim 1 is drawn to an antimicrobial composition comprising an antimicrobial peptide, wherein the antimicrobial peptide is 35 amino acid residues or 
19.	Claims 1-13 of US patent 5561107 A are drawn to an amphipathic peptide comprising a peptide having a sequence selected from SEQ ID NOs. 41 to 46; and various methods of using such amphipathic peptide.
The amphipathic lytic peptide of SEQ ID NO: 41 recited in claims 1-13 of US patent 5561107 A consists of the amino acid sequence FAFAFKAFKKAFKKFKKAFKK AF, the amphipathic lytic peptide of SEQ ID NO: 42 recited in claims 1-13 of US patent 5561107 A consists of the amino acid sequence FAIA IKAIKKAIKKIKKAIKKAI, and the amphipathic lytic peptide of SEQ ID NO: 43 recited in claims 1-13 of US patent 5561107 A consists of the amino acid sequence FAKKFAKKFKKFAKKFAKFAFAF.  And according to the specification of US patent 5561107 A, these peptides are antimicrobially effective in killing bacteria such as Staphylococcus aureus (see column 2, lines 17-25).

However, in view of the combined teachings of Jaynes, Laverty et al and Osborne et al as set forth in Sections 10 and 13 above, it would have been obvious to one of ordinary skilled in the art to replace all the lysine residues in the amphipathic lytic peptides of SEQ ID NOs: 41-43 recited in claims 1-13 of US patent 5561107 A with ornithine residues and develop the antimicrobial peptide and the pharmaceutical composition recited in instant claims 1, 2, 8, 9, 17, 20-22, 29, 31 and 32.
Furthermore, the only difference between the instant claimed antimicrobial peptide and the amphipathic lytic peptides of SEQ ID NOs: 41-43 recited in claims 1-13 of US patent 5561107 A is ornithine as the hydrophilic and positively charged amino acid instead of lysine; and the only difference between ornithine and lysine is the number of CH2 group in the side chain.  Therefore, ornithine is a homolog of lysine.  And the MPEP states: “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).” (see MPEP § 2144.09).  And in the instant case, as taught in Jaynes, lysine and ornithine share similar utilities.
Thus, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 2, 8, 9, 17, 20-22, 29, 31 and 32, one would necessarily achieve the claimed invention of claims 1-13 of US patent 5561107 A in view of Jaynes, Laverty et al and Osborne et al, and vice versa.

21.	For the same or similar rationale/reasoning as the rejection set forth in Sections 17-20 above, instant claims 1, 2, 8, 17, 20-22, 29, 31 and 32 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 5717064 A; claims 1-20 of US patent 5744445 A; claims 1-7 of US patent 5773413 A; claims 3, 4, 7, 8, 12 and 13 of US patent 5861478 A; claim 9 of US patent 5968904 A; claims 1-4 of US patent 6001805 A; claims 1-9 of US patent 6191110 B1; claims 1 and 7-14 of US patent 6255282 B1; claims 12-15 and 51-53 of US patent 6635740 B1; claims 5, 6, 16 and 17 of US patent 6680058 B1; and claims 1, 3 and 4 of US patent 8461118 B2; and in view of the combined teachings of Jaynes (US 5861478 A, filed with IDS), Laverty et al (Int. J. Mol. Sci., 2011, 12, pages 6566-6596, cited and enclosed in the previous office action) and Osborne et al (US 6432415 B1, cited and enclosed in the previous office actions) as set forth in Sections 10 and 13 above.  



Response to Applicant's Arguments
22.	For all the listed nonstatutory obviousness-type double patenting rejections, Applicant presents the same arguments as in Section 11 above. 
23.	Applicant's arguments have been fully considered but have not been found persuasive. 
Applicant’s arguments have been addressed in Section 12 above.  Therefore, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-






/LI N KOMATSU/Primary Examiner, Art Unit 1658